UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6323


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MATTHEW JAMES DURY,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina,
at Asheville. Martin K. Reidinger, District Judge. (1:08-cr-00016-MR-1)


Submitted: June 20, 2019                                          Decided: June 24, 2019


Before KEENAN and WYNN, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Matthew James Dury, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Matthew James Dury appeals the district court’s order denying his motion for

reduction of sentence.    We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. United States v. Dury,

No. 1:08-cr-00016-MR-1 (W.D.N.C. Feb. 14, 2019). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2